                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE SOUTHERN DISTRICT OF OHIO
                                        EASTERN DIVISION


BRANDON RIFFLE,

                 Plaintiff,

                                                          Civil Action 2:18-cv-00547
                                                          Judge James L. Graham
         v.                                               Chief Magistrate Judge Elizabeth P. Deavers


FAIRFIELD COUNTY
DEPT. OF PROBATION,

                 Defendant.

                              REPORT AND RECOMMENDATION

         This matter is before the Court for a Report and Recommendation on Defendant’s Motion

to Dismiss Plaintiff’s Amended Complaint. (ECF No. 14.) Plaintiff did not file a Response.1

For the following reasons, the Undersigned RECOMMENDS that the Defendant’s Motion to

Dismiss be GRANTED.

                                          I. BACKGROUND

         Plaintiff, an inmate in an Ohio state prison, initiated this action by filing a Motion for

Leave to Proceed in forma pauperis (ECF No. 1) on June 4, 2018. Plaintiff filed his Complaint

(ECF No. 2) against Defendant on July 18, 2018. Plaintiff, who is proceeding pro se, brings civil

rights claims under 42 U.S.C. § 1983 against Defendant. In his original Complaint, Plaintiff



1
    On November 26, 2018, Plaintiff filed a Motion to Strike Defendant’s Motion to Dismiss.
    (ECF No. 16.) Defendant filed a Response in Opposition to the Motion to Strike on December
    12, 2018. (ECF No. 17.) On January 9, 2019 the Court denied Plaintiff’s Motion to Strike and
    ordered Plaintiff to respond, if at all, to Defendant’s Motion to Dismiss by January 30, 2019.
    (ECF No. 18.) To date, Plaintiff has not filed an opposition to the Motion to Dismiss or
    anything in response to the Court’s January 9, 2019 Order.
alleged that Defendant was responsible for forcing him to attend religiously-based substance

abuse programs during the term of his state probation from 2008 until 2013. (ECF No. 1-1 at pg.

5.) Plaintiff also claimed that some time after expiration of his term of probation, he was

arrested and detained on a “verbal probation holder” for more than two months until his

appearance before the Fairfield County Court of Common Pleas, at which time the court

recognized Plaintiff’s probation had expired and terminated his case. (Id.) Plaintiff argued that

Defendant’s actions violated his rights under the First, Fourth, and Fourteenth Amendments of

the United States Constitution (Id. at 5–6.) Plaintiff sought compensatory and punitive damages

in the amount of $2,500,000, as well as appointment of counsel. (Id. at 6.) On August 10, 2018,

the Court, pursuant to 28 U.S.C. § 1915(e), ordered sua sponte dismissal of the action upon the

determination that the action failed to state a claim upon which relief may be granted. (ECF No.

5); Grinter v. Knight, 532 F.3d 567, 572 (6th Cir. 2008). The Court nevertheless granted

Plaintiff leave to file an amended complaint regarding his Fourth and Fourteenth Amendment

claims alleging illegal detention, which he did on September 11, 2018. (ECF No. 6.)

       In the Amended Complaint, Plaintiff alleges the following facts:

       On December 29, 2008 I entered a guilty plea to burglary and was sentenced to five
       (5) years of probation, in Fairfield Com. Pl. Case No. 2008-cr-00391. See, Docket.
       I was released to start such term on January 5, 2009. See, Arrest Record.

       Albeit I was arrested several times, and even sent to prison for nonrelated crimes,
       the probation herein was never revoked before expiring on or about January 5,
       2014. Cf. Docket; Arrest Record.

       On August 25, 2016, I was arrested for traffic violations and got further detained
       pursuant to a “pick up order” issued by the Defendant. Id.

       Pursuant to policy, regulations, and/or the decision of the Defendant, a statement
       of violations, motion to revoke, and capias was filed on September 14, 2016. City
       of St. Louis v. Praprotnik, 485 U.S. 112, 121 (1988). This is the Defendant’s
       customary manner of hailing a community controllee into court for alleged



                                                 2
       violation of probation, irrespective of whether jurisdiction is valid or not. Monell
       v. New York City Dept. of Soc. Servs., 436 U.S. 658, 690–91 (1978).

       Because the Defendant refused to acknowledge that its statutory power to supervise
       my liberty had well-expired in 2014, my court appointed counsel filed a motion to
       dismiss revocation proceedings, based on a lack of jurisdiction, on October 20,
       2016. Docket

       On October 21, 2016, the trial court granted the motion and I released [sic]. Cf.
       Docket; Arrest Record. Based upon this judicial decree of a lack of jurisdiction to
       detain, I am presently before the Court.

(Id. at 2–3.) Plaintiff seeks relief in the form of $1,000,000 for unlawful seizure and $125,000

for punitive damages. (Id. at 3.)

       Defendant timely filed its Motion to Dismiss Plaintiff’s Amended Complaint on

November 2, 2018. (ECF No. 14.) On November 26, 2018, Plaintiff filed a Motion to Strike

Defendant’s Motion to Dismiss. (ECF No. 16.) Defendant filed a Response in Opposition to the

Motion to Strike on December 12, 2018. (ECF No. 17.) Plaintiff did not file a Reply. On

January 9, 2018, the Court denied Plaintiff’s Motion to Strike and permitted Plaintiff to have

twenty-one (21) days from the date of the Order to respond to Defendant’s Motion to Dismiss.

(ECF No. 18.) To date, Plaintiff has not filed a Response.

                                    II. STANDARD OF REVIEW

       Defendant brings its motion pursuant to Rule 12(b)(6) of the Federal Rules of Civil

Procedure, alleging that Plaintiff has failed to state a claim upon which relief can be granted. To

survive a motion to dismiss for failure to state a claim under Rule 12(b)(6), a plaintiff must

satisfy the basic federal pleading requirements set forth in Federal Rule of Civil Procedure 8(a).

Under Rule 8(a)(2), a complaint must contain a “short and plain statement of the claim showing

that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Thus, Rule 8(a) “imposes legal and




                                                 3
factual demands on the authors of complaints.” 16630 Southfield Ltd., P’ship v. Flagstar Bank,

F.S.B., 727 F.3d 502, 503 (6th Cir. 2013).

        Although this pleading standard does not require “‘detailed factual allegations,’ . . . [a]

pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause

of action,’” is insufficient. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 555 (2007)). A complaint will not “suffice if it tenders ‘naked

assertion[s]’ devoid of ‘further factual enhancement.’” Id. (quoting Twombly, 550 U.S. at 557).

Instead, to survive a motion to dismiss for failure to state a claim under Rule 12(b)(6), “a

complaint must contain sufficient factual matter . . . to ‘state a claim to relief that is plausible on

its face.’” Id. (quoting Twombly, 550 U.S. at 570). Facial plausibility is established “when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. “The plausibility of an inference depends on

a host of considerations, including common sense and the strength of competing explanations for

the defendant’s conduct.” Flagstar Bank, 727 F.3d at 504 (citations omitted).

        In addition, the Court holds pro se complaints “‘to less stringent standards than formal

pleadings drafted by lawyers.’” Garrett v. Belmont Cnty. Sheriff’s Dep’t., No. 08-3978, 2010

WL 1252923, at *2 (6th Cir. April 1, 2010) (quoting Haines v. Kerner, 404 U.S. 519, 520

(1972)). This lenient treatment, however, has limits; “‘courts should not have to guess at the

nature of the claim asserted.’” Frengler v. Gen. Motors, 482 F. App’x 975, 976-77 (6th Cir.

2012) (quoting Wells v. Brown, 891 F.2d 591, 594 (6th Cir. 1989)).




                                                   4
                                             III. ANALYSIS

A. Failure to State a Claim Upon Which Relief May Be Granted

         Plaintiff bring his claims against Defendant2 under 42 U.S.C. § 1983, which provides as

follows:

         Every person who, under color of any statute, ordinance, regulation, custom, or
         usage, of any State or Territory or the District of Columbia, subjects, or causes to
         be subjected, any citizen of the United States or other person within the jurisdiction
         thereof to the deprivation of any rights, privileges, or immunities secured by the
         Constitution and laws, shall be liable to the party injured in an action at law, suit in
         equity, or other proper proceedings for redress.

42 U.S.C. § 1983. In order to proceed under Section 1983, a plaintiff must prove both that (1)

the perpetrator acted under color of state law; and (2) the conduct deprived the complainant of

rights, privileges, or immunities secured by the Constitution or laws of the United States.

Parratt v. Taylor, 451 U.S. 527, 535 (1981); Brandon v. Allen, 719 F.2d 151, 153 (6th Cir.

1983), rev’d and remanded sub nom. Brandon v. Holt, 469 U.S. 464 (1985). Specifically for

Plaintiff to state a Section 1983 claim against Defendant, Plaintiff must plead facts that, if

accepted as true, show that the government is responsible for Plaintiff’s unlawful imprisonment

in contravention of the Fourth Amendment. See Cash v. Hamilton Cty. Dept. of Adult Probation,

388 F.3d 539, 542 (6th Cir. 2004) (“Because respondeat superior liability is not available as

recovery under § 1983 . . . the plaintiffs cannot base their claim against the City and County

solely on the conduct of the workers who effected [the unconstitutional conduct].”) In other

words, Plaintiff must demonstrate that the government is itself the wrongdoer. Id.



2
    As an initial matter, the Fairfield County Probation Department is not sui juris, meaning it
    cannot sue or be sued. See Wilson v. Trumbull Cty. Dep’t of Job & Family Servs., No. 4:12-cv-
    02163, 2013 WL 5820276, at *3–4 (N.D. Ohio 2013) (holding county agencies do not have
    capacity to sue or be sued). Accordingly, the Court construes Plaintiff’s claims as against the
    local government.
                                                    5
       Under Section 1983, counties and other bodies of local government may be sued pursuant

to 42 U.S.C. § 1983 if they are “alleged to have caused a constitutional tort through ‘a policy

statement, ordinance, regulation, or decision officially adopted and promulgated by that body’s

officers.’” City of St. Louis v. Praprotnik, 485 U.S. 112, 121 (1988) (citing Monell v. New York

City Dept. of Soc. Servs., 436 U.S. 658, 690 (1978)). Section 1983 also “authorizes suit ‘for

constitutional deprivations visited pursuant to government ‘custom’ even though such a custom

has not received formal approval through the body’s official decision making channels.’” Id.

(citing Monell, 436 U.S. at 690–91). Although a Section 1983 plaintiff might not be able to

demonstrate that a written policy exists, he “may be able to prove the existence of a widespread

practice that, although not authorized by written law or express municipal policy, is so

permanent and well settled as to constitute a custom or usage with the force of law.” Monell,

436 U.S. at 691 (citation and quotation marks omitted).

   Here, Plaintiff has not pleaded any facts at all with respect to a county policy or custom that

may have caused a constitutional deprivation. Plaintiff merely states that “[p]usurant to policy,

regulations, and/or the decision of the Defendant, a statement of violations, motion to revoke,

and capias was filed on September 14, 2016.” He fails, however, to set forth specific facts

demonstrating that an actual policy or custom exists. (ECF No. 6, at pg. 2.) Indeed, this bald

assertion is not accompanied by any factual development. Moreover, on a motion to dismiss,

courts “are not bound to accept as true a legal conclusion couched as a factual allegation.”

Papasan v. Allain, 478 U.S. 265, 286 (1986) (citation omitted). Because he has failed to plead

any facts regarding a County policy or custom other than “labels” and “conclusions,” the

Undersigned recommends that Defendant’s Motion to Dismiss for failure to state a claim be

granted.



                                                 6
B. Collateral Estoppel

       Even if Plaintiff had pleaded sufficient facts with respect to a County policy or custom

that may have caused a constitutional deprivation, his claims still are subject to dismissal

because Plaintiff is collaterally estopped from challenging his August 24, 2016 seizure and

continued detention. Plaintiff can only succeed on his claims if his August 24, 2016 arrest and

subsequent detention were in violation of the Fourth Amendment. Plaintiff’s arrest and

detention, however, did not violate the Fourth Amendment. The record reveals that Judge

Richard E. Berens, a state court judge, determined at a September 20, 2016 preliminary hearing

that probable cause existed to conclude that Plaintiff had violated one or more terms and

conditions of his community control. (ECF No. 14, Exhibit H.)

       Where “the state affords an opportunity for an accused to contest probable cause at a

preliminary hearing and the accused does so, a finding of probable cause by the examining

magistrate or state judge should foreclose relitigation of that finding in a subsequent § 1983

action.” Smith v. Thornburg, 136 F.3d 1070, 1077 (6th Cir. 1998) (quoting Coogan v. City of

Wixom, 820 F.2d 170, 175 (6th Cir. 1987). Furthermore, federal courts are generally required

“to give preclusive effect to state-court judgments whenever the courts of the State from which

the judgments emerged would do so.” Haring v. Prosise, 462 U.S. 306, 313 (1983) (citation

omitted). Ohio Courts apply collateral estoppel when appropriate. Thompson v. Wing, 637

N.E.2d 917, 923 (Ohio 1994); Goodson v. McDonough Power Equip., Inc., 443 N.E.2d 978, 987

(Ohio 1983); Mitchell v. Int’l Flavors & Fragrances, Inc., 902 N.E.2d 37, 41 (Ohio Ct. App.

2008); Frank v. Simon, No. L-06-1185, 2007 WL 866998, at *1–3 (Ohio Ct. App. March 23,

2007); McFadden v. Butler, 166 Ohio Misc. 2d 16, 17–20 (2011). Accordingly, the Undersigned

recommends that Defendant’s Motion to Dismiss be granted because Plaintiff is collaterally



                                                 7
estopped from raising the issue of the propriety of his seizure due to a finding of probable cause

in this Section 1983 lawsuit. Because the state court determined that probable cause existed to

believe that Plaintiff violated the terms of his community control, Plaintiff’s seizure and time in

the Fairfield County Jail did not violate the Constitution.

                                         IV. CONCLUSION

       For the foregoing reasons, the Undersigned finds that Plaintiff has failed to state a claim

upon which relief may be granted. The Undersigned further finds that Plaintiff is collaterally

estopped from challenging his seizure and detention in this action under Section 1983.

Accordingly, the Undersigned RECOMMENDS that Defendant’s Motion to Dismiss (ECF No.

14) be GRANTED.

                               PROCEDURE ON OBJECTIONS

       If any party seeks review by the District Judge of this Report and Recommendation, that

party may, within fourteen (14) days, file and serve on all parties objections to the Report and

Recommendation, specifically designating this Report and Recommendation, and the part in

question, as well as the basis for objection. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).

Response to objections must be filed within fourteen (14) days after being served with a copy.

Fed. R. Civ. P. 72(b).

       The parties are specifically advised that the failure to object to the Report and

Recommendation will result in a waiver of the right to de novo review by the District Judge and

waiver of the right to appeal the judgment of the District Court. See, e.g., Pfahler v. Nat’l Latex

Prod. Co., 517 F.3d 816, 829 (6th Cir. 2007) (holding that “failure to object to the magistrate

judge’s recommendations constituted a waiver of [the defendant’s] ability to appeal the district




                                                  8
court’s ruling”); United States v. Sullivan, 431 F.3d 976, 984 (6th Cir. 2005) (holding that

defendant waived appeal of district court’s denial of pretrial motion by failing to timely object to

magistrate judge’s report and recommendation). Even when timely objections are filed,

appellate review of issues not raised in those objections is waived. Robert v. Tesson, 507 F.3d

981, 994 (6th Cir. 2007) (“[A] general objection to a magistrate judge’s report, which fails to

specify the issues of contention, does not suffice to preserve an issue for appeal . . . .”) (citation

omitted)).


Date: March 28, 2019                              /s/ Elizabeth A. Preston Deavers_________
                                                  ELIZABETH A. PRESTON DEAVERS
                                                  CHIEF UNITED STATES MAGISTRATE JUDGE




                                                   9
